SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2011 PRUDENTIAL PUBLIC LIMITED COMPANY (Translation of registrant's name into English) LAURENCE POUNTNEY HILL, LONDON, EC4R 0HH, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures:Half Yearly Report 2011 - Part 2 - EEV European Embedded Value (EEV) basis results Operating profit based on longer-term investment returnsi Results analysis by business area Half year Half year Full year Note 2010vi 2010vi £m £m £m Asian operations New business: Excluding Japan 2 Japanv - Total Business in force 3 Long-term business Asset management 43 36 72 Development expenses Total US operations New business 2 Business in force 3 Long-term business Broker-dealer and asset management 17 15 22 Total UK operations New business 2 Business in force 3 Long-term business General insurance commission 21 23 46 Total UK insurance operations M&G Total Other income and expenditure Investment return and other income 5 5 30 Interest payable on core structural borrowings Corporate expenditure Charge for share-based payments for Prudential schemes Charge for expected asset management marginii Total RPI to CPI inflation measure change on defined benefit pension schemesiii 45 - - Solvency II implementation costsiv Restructuring costsiv Operating profit based on longer-term investment returnsi Analysed as profits (losses) from: New business: Excluding Japan 2 Japanv - Total Business in force 3 Long-term business Asset management Other results Total Notes i EEV basis operating profit based on longer-term investment returns excludes the recurrent items of short-term fluctuations in investment returns, the mark to market value movements on core borrowings, the shareholders' share of actuarial and other gains and losses on defined benefit pension schemes, and the effect of changes in economic assumptions. In addition, for half year and full year 2010, operating profit excludes costs associated with the terminated AIA transaction and for full year 2010, the gain arising upon the dilution of the Group's holding in PruHealth. The amounts for these items are included in total EEV profit attributable to shareholders. The Company believes that operating profit, as adjusted for these items, better reflects underlying performance. Profit before tax and basic earnings per share include these items together with actual investment returns. This basis of presentation has been adopted consistently throughout these results. ii The value of future profits or losses from asset management and service companies that support the Group's covered businesses are included in the profits for new business and the in-force value of the Group's long-term business. The results of the Group's asset management operations include the profits from management of internal and external funds. For EEV basis reporting, Group shareholders' other income is adjusted to deduct the expected margins for the period on management of covered business. The deduction is on a basis consistent with that used for projecting the results for covered business. Group operating profit accordingly includes the variance between actual and expected profit in respect of covered business. iii During the first half of 2011 the Group altered its inflation measure basis for future statutory increases to pension payments for certain tranches of its UK defined benefit pension schemes. This reflects the UK Government's decision to replace the basis of indexation from RPI with CPI. This resulted in a credit to operating profit for half year 2011 on an IFRS basis of £42 million and an additional £3 million recognised on the EEV basis. iv Restructuring costs comprise the charge of £(8) million recognised on an IFRS basis and an additional £(1) million recognised on the EEV basis for the shareholders' share of restructuring costs incurred by the PAC with-profits fund. Solvency II implementation costs comprise the charge of £(27) million recognised on an IFRS basis and an additional £(1) million recognised on the EEV basis. v New business profits for the Group's Japanese insurance subsidiary, which ceased writing new business with effect from 15 February 2010, have been presented separately from those of the remainder of the Group. vi The comparative results have been prepared using previously reported average exchange rates for the period. Summarised consolidated income statement Half year Half year Full year Note £m £m £m Operating profit based on longer-term investment returns Asian operations US operations UK operations: UK insurance operations M&G Other income and expenditure RPI to CPI inflation measure change on defined benefit pension schemes 45 - - Solvency II implementation costs Restructuring costs Operating profit based on longer-term investment returns Short-term fluctuations in investment returns 5 Mark to market value movements on core borrowings 9 Shareholders' share of actuarial and other gains and losses on defined benefit pension schemes Effect of changes in economic assumptions 6 Costs of terminated AIA transaction 4 - Gain on dilution of holding in PruHealth 13 - - 3 Profit before tax (including actual investment returns) Tax attributable to shareholders' profit 11 Profit for the period* Attributable to: Equity holders of the Company Non-controlling interests 2 2 4 Profit for the period Earnings per share (in pence) Half year Half year Full year Note From operating profit based on longer-term investment returns, after related tax and non-controlling interests of £1,559 million (half year 2010: £1,210 million; full year 2010: £2,700 million**) 12 61.5p 48.0p 106.9p Based on profit after tax and non-controlling interests* of £1,269 million (half year 2010: £812 million; full year 2010: £2,573 million) 12 50.1p 32.2p 101.9p * All profit is from continuing operations ** Operating earnings per share for full year 2010 has been determined after excluding an exceptional tax credit of £158 million which primarily related to the impact of a settlement agreed with the UK tax authorities - see note 11 Dividends per share (in pence) Half year Half year Full year Dividends relating to reporting period: Interim dividend (2011 and 2010) 7.95p 6.61p 6.61p Final dividend (2010) - - 17.24p Total 7.95p 6.61p 23.85p Dividends declared and paid in reporting period: Current year interim dividend - - 6.61p Final/second interim for prior year 17.24p 13.56p 13.56p Total 17.24p 13.56p 20.17p Movement in shareholders' equity (excluding non-controlling interests) Half year Half year Full year Note £m £m £m Profit for the period attributable to equity shareholders Items taken directly to equity: Exchange movements on foreign operations and net investment hedges: Exchange movements arising during the period Related tax 34 Dividends New share capital subscribed (including shares issued in lieu of cash dividends) 15 39 75 Reserve movements in respect of share-based payments 25 15 37 Treasury shares: Movement in own shares in respect of share-based payment plans 8 Movement in Prudential plc shares purchased by unit trusts consolidated under IFRS 2 4 3 Mark to market value movements on Jackson assets backing surplus and required capital (gross movement) 39 Related tax Net increase in shareholders' equity 10 Shareholders' equity at beginning of period (excluding non-controlling interests) Shareholders' equity at end of period (excluding non-controlling interests) 30 Jun 2011 £m 30 Jun 2010 £m 31 Dec 2010 £m Comprising: Note Long-term business operations Asset manage-ment and other operations Total Long-term business operations Asset manage-ment and other operations Total Long-term business operations Asset manage-ment and other operations Total Asian operations: Net assets of operation Acquired goodwill 61 61 61 7 US operations: Net assets of operation Acquired goodwill - 16 16 - 16 16 - 16 16 7 UK insurance operations: Net assets of operation 48 17 33 M&G: Net assets of operation - - - Acquired goodwill - 7 Other operations: Holding company net borrowings at market value 9 - - - Other net assets (liabilities) - - - 7 - - - Shareholders' equity at end of period (excluding non- controlling interests) 7 Representing: Net assets Acquired goodwill Net asset value per share (in pence) 30 Jun 30 Jun 31 Dec Based on EEV basis shareholders' equity of £18,993 million (half year 2010: £16,672million; full year 2010: £18,207 million) 745p 657p 715p Number of issued shares at period end (millions) Annualised return on embedded value* 17% 16% 18% * Annualised return an embedded value is based on EEV operating profit after related tax and non-controlling interests as a percentage of opening EEV basis shareholders' equity. Half year profits are annualised by multiplying by two. Summary statement of financial position 30 Jun 30 Jun 31 Dec Note £m £m £m Total assets less liabilities, before deduction for insurance funds Less insurance funds:* Policyholder liabilities (net of reinsurers' share) and unallocated surplus of with-profits funds Less shareholders' accrued interest in the long-term business Total net assets Share capital Share premium IFRS basis shareholders' reserves Total IFRS basis shareholders' equity 7 Additional EEV basis retained profit 7 Shareholders' equity (excluding non-controlling interests) * Including liabilities in respect of insurance products classified as investment contracts under IFRS 4. Notes on the EEV basis results 1 Basis of preparation, methodology and accounting presentation The EEV basis results have been prepared in accordance with the EEV Principles issued by the European Insurance CFO Forum in May 2004. Where appropriate, the EEV basis results include the effects of adoption of International Financial Reporting Standards (IFRS). The directors are responsible for the preparation of the supplementary information in accordance with the EEV Principles. The EEV basis results for 2011 and 2010 half years are unaudited. The 2010 full year results have been derived from the EEV basis results supplement to the Company's statutory accounts for 2010. The supplement included an unqualified audit report from the auditors. a Covered business The EEV results for the Group are prepared for 'covered business', as defined by the EEV Principles. Covered business represents the Group's long-term insurance business for which the value of new and in-force contracts is attributable to shareholders. The EEV basis results for the Group's covered business are then combined with the IFRS basis results of the Group's other operations. The definition of long-term business operations is consistent with previous practice and comprises those contracts falling under the definition of long-term insurance business for regulatory purposes together with, for US operations, contracts that are in substance the same as guaranteed investment contracts (GICs) but do not fall within the technical definition. Under the EEV Principles, the results for covered business incorporate the projected margins of attaching internal asset management. With two principal exceptions, covered business comprises the Group's long-term business operations. The principal exceptions are for the closed Scottish Amicable Insurance Fund (SAIF) and for the presentational treatment of the financial position of the Group's principal defined benefit pension scheme, the Prudential Staff Pension Scheme (PSPS). A small amount of UK group pensions business is also not modelled for EEV reporting purposes. SAIF is a ring-fenced sub-fund of the Prudential Assurance Company (PAC) long-term fund, established by a Court approved Scheme of Arrangement in October 1997. SAIF is closed to new business and the assets and liabilities of the fund are wholly attributable to the policyholders of the fund. The PSPS deficit funding liability attaching to the shareholder-backed business is included in the total for Other operations, reflecting the fact that the deficit funding is being paid for by the parent company, Prudential plc.The changes in financial position of the Scottish Amicable and M&G pension schemes are reflected in the EEV results for UK insurance operations and Other operations respectively. b Methodology i Embedded value Overview The embedded value is the present value of the shareholders' interest in the earnings distributable from assets allocated to covered business after sufficient allowance has been made for the aggregate risks in that business. The shareholders' interest in the Group's long-term business comprises: • present value of future shareholder cash flows from in-force covered business (value of in-force business), less deductions for: - the cost of locked-in required capital; - the time value of cost of options and guarantees • locked-in required capital; and • shareholders' net worth in excess of required capital (free surplus). The value of future new business is excluded from the embedded value. Notwithstanding the basis of presentation of results (as explained in note 1c(iv)) no smoothing of market or account balance values, unrealised gains or investment return is applied in determining the embedded value or profit before tax. Separately, the analysis of profit is delineated between operating profit based on longer-term investment returns and other constituent items, as explained in note 1c(i). Valuation of in-force and new business The embedded value results are prepared incorporating best estimate assumptions about all relevant factors including levels of future investment returns, expenses, persistency and mortality. These assumptions are used to project future cash flows. The present value of the future cash flows is then calculated using a discount rate which reflects both the time value of money and the non-diversifiable risks associated with the cash flows that are not otherwise allowed for. Best estimate assumptions Best estimate assumptions are used for the cash flow projections, where best estimate is defined as the mean of the distribution of future possible outcomes. The assumptions are reviewed actively and changes are made when evidence exists that material changes in future experience are reasonably certain. Assumptions required in the calculation of the value of options and guarantees, for example relating to volatilities and correlations, or dynamic algorithms linking liabilities to assets, have been set equal to the best estimates and, wherever material and practical, reflect any dynamic relationships between the assumptions and the stochastic variables. Principal economic assumptions For the Group's UK and US operations, the EEV basis results for all periods shown have been determined using economic assumptions where the long-term expected rates of return on investments and risk discount rates are set by reference to period end rates of return on government bonds (the 'active' basis). For Asian operations, the half year 2011 and full year 2010 EEV basis results have been determined on the 'active' basis of assumption setting. For half year 2010 the EEV basis results for Japan, Korea and US dollar denominated business written in Hong Kong were determined on the 'active' basis. For other Asian countries the investment return assumptions and risk discount rates for half year 2010 were based on an assessment of longer-term economic conditions (the 'passive' basis). The altered approach with effect from full year 2010 to determine the EEV basis results for all Asian territories on an active basis of economic assumption setting is in line with the Group's other operations, and reflects the fact that markets in a number of Asian countries are becoming increasingly developed. The effect of the change in full year 2010 to move to an 'active' basis is as follows: Effect on: Full Year £m Pre-tax operating profits from: New business (note 2) 5 Business in-force (note 3) Total Short-term fluctuations in investment returns and changes in economic assumptions 16 Total profit before tax Shareholders' funds as at 31 December 2010 For all periods, for all the Group's operations, expected returns on equity and property asset classes are derived by adding a risk premium, based on the long-term view of Prudential's economists to the risk free rate. The total profit that emerges over the lifetime of an individual contract as calculated using the embedded value basis is the same as that calculated under the IFRS basis. Since the embedded value basis reflects discounted future cash flows, under this methodology the profit emergence is advanced thus more closely aligning the timing of the recognition of profits with the efforts and risks of current management actions, particularly with regard to business sold during the period. New Business The contribution from new business represents profits determined by applying operating assumptions as at the end of the period. In determining the new business contribution for UK immediate annuity business, which is interest rate sensitive, it is appropriate to use assumptions reflecting point of sale market conditions, consistent with how the business is priced. For other business within the Group, end of period economic assumptions are used. Valuation movements on investments With the exception of debt securities held by Jackson, investment gains and losses during the period (to the extent that changes in capital values do not directly match changes in liabilities) are included directly in the profit for the period and shareholders' equity as they arise. The results for any covered business conceptually reflects the aggregate of the IFRS results and the movements on the additional shareholders' interest recognised on the EEV basis. Thus the start point for the calculation of the EEV results for Jackson, as for other businesses, reflects the market value movements recognised on the IFRS basis. However, in determining the movements on the additional shareholders' interest, the basis for calculating the Jackson EEV result acknowledges that for debt securities backing liabilities the aggregate EEV results reflect the fact that the value of in-force business instead incorporates the discounted value of future spread earnings. This value is not affected generally by short-term market movements on securities that are broadly speaking held for the longer-term. Fixed income securities backing the free surplus and required capital for Jackson are accounted for at fair value. However, consistent with the treatment applied under IFRS for Jackson securities classified as available-for-sale, movements in unrealised appreciation on these securities are accounted for in equity rather than in the income statement, as shown in the movement in shareholders' equity. Cost of capital A charge is deducted from the embedded value for the cost of capital supporting the Group's long-term business. This capital is referred to as required capital. The cost is the difference between the nominal value of the capital and the discounted value of the projected releases of this capital allowing for investment earnings (net of tax) on the capital. The annual result is affected by the movement in this cost from year-to-year which comprises a charge against new business profit and generally a release in respect of the reduction in capital requirements for business in force as this runs off. Where required capital is held within a with-profits long-term fund, the value placed on surplus assets in the fund is already discounted to reflect its release over time and no further adjustment is necessary in respect of required capital. Financial options and guarantees Nature of options and guarantees in Prudential's long-term business Asian operations Subject to local market circumstances and regulatory requirements, the guarantee features described below in respect of UK business broadly apply to similar types of participating contracts principally written in the PAC Hong Kong branch, Singapore and Malaysia. Participating products have both guaranteed and non-guaranteed elements. There are also various non-participating long-term products with guarantees. The principal guarantees are those for whole of life contracts with floor levels of policyholder benefits that accrue at rates set at inception and do not vary subsequently with market conditions. Such contracts are written in the Korean life operations. US operations (Jackson) The principal options and guarantees in Jackson are associated with the fixed annuity and Variable Annuity (VA) lines of business. Fixed annuities provide that, at Jackson's discretion, it may reset the interest rate credited to policyholders' accounts, subject to a guaranteed minimum. The guaranteed minimum return varies from 1.0 per cent to 5.5 per cent (half year and full year 2010: 1.5 per cent to 5.5 per cent), depending on the particular product, jurisdiction where issued, and date of issue. At half year 2011, 85 per cent (half year and full year 2010: 83 per cent) of the account values on fixed annuities relates to policies with guarantees of 3 per cent or less. The average guarantee rate is 2.9 per cent for all periods throughout these results. Fixed annuities also present a risk that policyholders will exercise their option to surrender their contracts in periods of rapidly rising interest rates, possibly requiring Jackson to liquidate assets at an inopportune time. Jackson issues VA contracts where it contractually guarantees to the contract holder either: a) return of no less than total deposits made to the contract adjusted for any partial withdrawals, b) total deposits made to the contract adjusted for any partial withdrawals plus a minimum return, or c) the highest contract value on a specified anniversary date adjusted for any withdrawals following the specified contract anniversary. These guarantees include benefits that are payable at specified dates during the accumulation period (Guaranteed Minimum Withdrawal Benefit (GMWB)), as death benefits (Guaranteed Minimum Death Benefits (GMDB)) or as income benefits (Guaranteed Minimum Income Benefits (GMIB)). Jackson reinsures and hedges these risks using equity options and futures contracts. These guarantees generally protect the policyholder's value in the event of poor equity market performance. Jackson also issues fixed index annuities that enable policyholders to obtain a portion of an equity-linked return while providing a guaranteed minimum return. The guaranteed minimum returns would be of a similar nature to those described above for fixed annuities. UK insurance operations The only significant financial options and guarantees in the UK insurance operations arise in the with-profits fund and SAIF. With-profits products provide returns to policyholders through bonuses that are smoothed. There are two types of bonuses: annual and final. Annual bonuses are declared once a year and, once credited, are guaranteed in accordance with the terms of the particular product. Unlike annual bonuses, final bonuses are guaranteed only until the next bonus declaration. The with-profits fund held a provision on the Pillar I Peak 2 basis of £26 million at 30 June 2011 (30 June 2010: £31 million; 31 December 2010: £24 million) to honour guarantees on a small amount of guaranteed annuity option products. Beyond the generic features and the provisions held in respect of guaranteed annuities described above, there are very few explicit options or guarantees of the with-profits fund such as minimum investment returns, surrender values, or annuity values at retirement and any granted have generally been at very low levels. The Group's main exposure to guaranteed annuity options in the UK is through SAIF and a provision on the Pillar I Peak 2 basis of £327 million (half year 2010: £321 million; full year 2010: £336 million) was held in SAIF at 30 June 2011 to honour the guarantees. As SAIF is a separate sub-fund of the Prudential Assurance Company long-term fund which is attributable to policyholders of the fund, the movement in the provision has no direct impact on shareholders. Time value The value of financial options and guarantees comprises two parts. One is given by a deterministic valuation on best estimate assumptions (the intrinsic value). The other part arises from the variability of economic outcomes in the future (the time value). Where appropriate, a full stochastic valuation has been undertaken to determine the time value of the financial options and guarantees. The economic assumptions used for the stochastic calculations are consistent with those used for the deterministic calculations. Assumptions specific to the stochastic calculations reflect local market conditions and are based on a combination of actual market data, historic market data and an assessment of long-term economic conditions. Common principles have been adopted across the Group for the stochastic asset models, for example, separate modelling of individual asset classes but with an allowance for correlation between the various asset classes. Details of the key characteristics of each model are given in note 16. ii Level of required capital In adopting the EEV Principles, Prudential has based required capital on its internal targets for economic capital subject to it being at least the local statutory minimum requirements. Economic capital is assessed using internal models but, when applying the EEV Principles, Prudential does not take credit for the significant diversification benefits that exist within the Group. For with-profits business written in a segregated life fund, as is the case in Asia and the UK, the capital available in the fund is sufficient to meet the required capital requirements. For shareholder-backed business the following capital requirements apply: • Asian operations: the level of required capital has been set at the higher of local statutory requirements and the economic capital requirement; • US operations: the level of required capital has been set to an amount at least equal to 235 per cent of the risk-based capital required by the National Association of Insurance Commissioners (NAIC) at the Company Action Level (CAL); and • UK insurance operations: the capital requirements are set at the higher of Pillar I and Pillar II requirements for shareholder-backed business of UK insurance operations as a whole, which for half year 2011 and 2010 was Pillar I. iii Allowance for risk and risk discount rates Overview Under the EEV Principles, discount rates used to determine the present value of future cash flows are set equal to risk-free rates plus a risk margin. The risk margin should reflect any non-diversifiable risk associated with the emergence of distributable earnings that is not allowed for elsewhere in the valuation. Prudential has selected a granular approach to better reflect differences in market risk inherent in each product group. The risk discount rate so derived does not reflect an overall Group market beta but instead reflects the expected volatility associated with the cash flows for each product category in the embedded value model. Since financial options and guarantees are explicitly valued under the EEV methodology, discount rates under EEV are set excluding the effect of these product features. The risk margin represents the aggregate of the allowance for market risk, additional allowance for credit risk where appropriate, and allowance for non-diversifiable non-market risk. No allowance is required for non-market risks where these are assumed to be fully diversifiable. The majority of non-market and non-credit risks are considered to be diversifiable. Market risk allowance The allowance for market risk represents the beta multiplied by an equity risk premium. Except for UK shareholder-backed annuity business (as explained below) such an approach has been used for all of the Group's businesses. The beta of a portfolio or product measures its relative market risk. The risk discount rates reflect the market risk inherent in each product group and hence the volatility of product cash flows. These are determined by considering how the profits from each product are affected by changes in expected returns on various asset classes. By converting this into a relative rate of return it is possible to derive a product specific beta. Product level betas are calculated each period. They are combined with the most recent product mix to produce appropriate betas and risk discount rates for each major product grouping. Additional credit risk allowance The Group's methodology is to allow appropriately for credit risk. The allowance for credit risk is to cover: • expected long-term defaults; • credit risk premium (to reflect the volatility in default levels); and • short-term downgrades and defaults. These allowances are initially reflected in determining best-estimate returns and through the market risk allowance described above. However, for those businesses which are largely backed by holdings of debt securities these allowances in the projected returns and market risk allowances may not be sufficient and an additional allowance may be appropriate. The practical application of the allowance for credit risk varies depending upon the type of business as described below. Asian operations For Asian operations, the allowance for credit risk incorporated in the projected rates of return and the market risk allowance are sufficient. Accordingly no additional allowance for credit risk is required. US business For Jackson business, the allowance for long-term defaults is reflected in the risk margin reserve charge which is deducted in determining the projected spread margin between the earned rate on the investments and the policyholder crediting rate. The risk discount rate incorporates an additional allowance for credit risk premium and short-term defaults. In determining this allowance a number of factors have been considered. These factors, in particular, include: a How much of the credit spread on debt securities represents an increased credit risk not reflected in the Risk Margin Reserve (RMR) long-term default assumptions, and how much is liquidity premium. In assessing this effect consideration has been given to a number of approaches to estimating the liquidity premium by considering recent statistical data, and b Policyholder benefits for Jackson fixed annuity business are not fixed. It is possible in adverse economic scenarios to pass on a component of credit losses to policyholders (subject to guarantee features) through lower crediting rates. Consequently, it is only necessary to allow for the balance of the credit risk in the risk discount rate. After taking these and other more detailed factors into account and, based on market conditions from 2009 to half year 2011, the risk discount rate for general account business includes an additional allowance of 150 basis points for credit risk. For VA business, the additional allowance increase has been set at 20 per cent (equivalent to 30 basis points) of the increase for non-VA business to reflect the fact that a proportion of the VA business is allocated to holdings of general account debt securities. The additional allowance to be applied in future reporting periods will be altered, as necessary, for future credit conditions and as the business in force alters over time. The level of allowance differs from that for UK annuity business for investment portfolio differences and to take account of the management actions available in adverse economic scenarios to reduce crediting rates to policyholders, subject to guarantee features of the products. UK business a Shareholder-backed annuity business For Prudential's UK shareholder-backed annuity business, Prudential has used a market consistent embedded value (MCEV) approach to derive an implied risk discount rate which is then applied to the projected best estimate cash flows. In the annuity MCEV calculations, the future cash flows are discounted using the swap yield curve plus an allowance for liquidity premium based on Prudential's assessment of the expected return on the assets backing the annuity liabilities after allowing for expected long-term defaults, credit risk premium and short-term downgrades and defaults. For the purposes of presentation in the EEV results, the results on this basis are reconfigured. Under this approach the projected earned rate of return on the debt securities held is determined after allowing for expected long-term defaults and, where necessary, an additional allowance for an element of short-term downgrades and defaults to bring the allowance in the earned rate up to best estimate levels. The allowances for credit risk premium and the remaining element of short-term downgrade and default allowances are incorporated into the risk margin included in the discount rate. b With-profit fund PAL annuity business For UK annuity business written by PAL the basis for determining the aggregate allowance for credit risk is consistent with that applied for UK shareholder-backed annuity business and includes provision for short-term defaults and credit risk premium. The allowance for credit risk in PAL is taken into account in determining the projected cash flows to the with-profits fund, which are in turn discounted at the risk discount rate applicable to all of the projected cash flows of the fund. c With-profit fund holdings of debt securities The UK with-profits fund holds debt securities as part of its investment portfolio backing policyholder liabilities and unallocated surplus. The assumed earned rate for with-profit holdings of corporate bonds is defined as the risk-free rate plus an assessment of the long-term spread over gilts, net of expected long-term defaults. This approach is similar to that applied for equities and properties for which the projected earned rate is defined as the risk-free rate plus a long-term risk premium. Allowance for non-diversifiable non-market risks Finance theory cannot be used to determine the appropriate component of beta for non-diversifiable non-market risks since there is no observable risk premium associated with it that is akin to the equity risk premium. Recognising this, a pragmatic approach has been applied. A base level allowance of 50 basis points is applied to cover the non-diversifiable non-market risks associated with the Group's businesses. For the Group's US business and UK business for other than shareholder-backed annuity, no additional allowance is necessary. For UK shareholder-backed annuity business, an additional allowance of 50 basis points is used to reflect the longevity risk which is of particular relevance. For the Group's Asian operations in China, India, Indonesia, Philippines, Taiwan, Thailand and Vietnam, additional allowances are applied for emerging market risk ranging from 100 to 250 basis points. iv Management actions In deriving the time value of financial options and guarantees, management actions in response to emerging investment and fund solvency conditions have been modelled. Management actions encompass, but are not confined to investment allocation decisions, levels of reversionary and terminal bonuses and credited rates. Bonus rates are projected from current levels and varied in accordance with assumed management actions applying in the emerging investment and fund solvency conditions. In all instances, the modelled actions are in accordance with approved local practice and therefore reflect the options actually available to management. For the PAC with-profits fund, the actions assumed are consistent with those set out in the Principles and Practices of Financial Management. v With-profits business and the treatment of the estate The proportion of surplus allocated to shareholders from the PAC with-profits fund has been based on the present level of 10 per cent. The value attributed to the shareholders' interest in the estate is derived by increasing final bonus rates (and related shareholder transfers) so as to exhaust the estate over the lifetime of the in-force with-profits business. In those few extreme scenarios where the total assets of the life fund are insufficient to meet policyholder claims in full, the excess cost is fully attributed to shareholders. Similar principles apply, where appropriate, for other with-profit funds of the Group's Asian operations. vi Pension costs The Group operates three defined benefit schemes in the UK. The largest scheme is the Prudential Staff Pension Scheme (PSPS). The other two, smaller schemes are the Scottish Amicable and M&G schemes. Under IFRS the surpluses or deficits attaching to these schemes are accounted for in accordance with the provisions of IAS 19 that apply the principles of IFRIC 14, providing guidance on assessing the limit in IAS 19 on the amount of surplus in a defined benefit pension scheme that can be recognised as an asset. Under the EEV basis the IAS 19 basis surpluses (to the extent not restricted under IFRIC 14) or deficits are initially allocated in the same manner. The shareholders' 10 per cent interest in the PAC with-profits fund estate is determined after inclusion of the portion of the IAS 19 basis surpluses or deficits attributable to the fund. Adjustments under EEV in respect of accounting for surpluses or deficits on the Scottish Amicable Pension Scheme are reflected as part of UK operations and for other defined benefit schemes the adjustments are reflected as part of 'Other operations', as shown in note 7. Separately, the projected cash flows of in-force covered business include the cost of contributions to the defined benefit schemes for future service based on the contribution basis applying to the schemes at the time of the preparation of the results. vii Debt capital Core structural debt liabilities are carried at market value. As the liabilities are generally held to maturity or for the long-term, no deferred tax asset or liability has been established on the difference, compared to the IFRS carrying value. Accordingly, no deferred tax credit or charge is recorded in the results for the reporting period in respect of the mark to market value adjustment. viii Foreign currency translation Foreign currency profits and losses have been translated at average exchange rates for the period. Foreign currency assets and liabilities have been translated at period-end rates of exchange. The purpose of translating the profits and losses at average exchange rates, notwithstanding the fact that EEV profit represents the incremental value added on a discounted cash flow basis, is to maintain consistency with the methodology applied for IFRS basis reporting. c Accounting presentation i Analysis of profit before tax To the extent applicable, presentation of the EEV profit for the period is consistent with the basis that the Group applies for analysis of IFRS basis profits before shareholder taxes between operating and non-operating results. Operating results reflect the underlying results including longer-term investment returns and, except as explained in note 1c(iv) below, the unwind of discount on the value of in-force business. Operating results include the impact of routine changes of estimates relating to non-economic assumptions. Non-operating results comprise the recurrent items of short-term fluctuations in investment returns, the shareholders' share of actuarial and other gains and losses on defined benefit pension schemes, the mark to market value movements on core borrowings and the effect of changes in economic assumptions. In addition, for half year and full year 2010 the Company incurred costs associated with the terminated AIA transaction and also for full year 2010 the Group's holding in PruHealth was diluted. The effect of both of these items has been shown separately from operating profits based on longer-term investment returns. ii Operating profit For the investment element of the assets covering the net worth of long-term insurance business, investment returns are recognised in operating results at the expected long-term rate of return. These expected returns are calculated by reference to the asset mix of the portfolio. For the purpose of calculating the longer-term investment return to be included in the operating result of the PAC with-profits fund of UK operations, where assets backing the liabilities and unallocated surplus are subject to market volatility, asset values at the beginning of the reporting period are adjusted to remove the effects of short-term market movements as explained in note 1c (iv) below. For the purpose of determining the long-term returns for debt securities of US operations for fixed annuity and other general account business, a risk margin charge is included which reflects the expected long-term rate of default based on the credit quality of the portfolio. For Jackson, interest-related realised gains and losses are amortised to the operating results over the maturity period of the sold bonds and for equity-related investments, a long-term rate of return is assumed, which reflects the aggregation of end of period risk-free rates and equity risk premium. For US variable annuity separate account business, operating profit includes the unwind of discount on the opening value of in force adjusted to reflect end of period projected rates of return with the excess or deficit of the actual return recognised within non-operating profit, together with the related hedging activity. For UK annuity business, rebalancing of the asset portfolio backing the liabilities to policyholders may from time to time take place to align it more closely with the internal benchmark of credit quality that management applies. Such rebalancing will result in a change in the projected yield on the asset portfolio and the allowance for default risk. The net effect of these changes is reflected in the result for the period. In general, the effect is booked in operating results. iii Effect of changes in operating assumptions Operating profits include the effect of changes to operating assumptions on the value of in-force at the end of the period. For presentational purposes, the effect of change is delineated to show the effect on the opening value of in-force with the experience variance being determined by reference to the end of period assumptions. iv Unwind of discount and other expected returns The unwind of discount and other expected returns is determined by reference to the value of in-force business, required capital and surplus assets at the start of the period as adjusted for the effect of changes in economic and operating assumptions reflected in the current period. For UK insurance operations the amount included within operating results based on longer-term investment returns represents the unwind of discount on the value of in-force business at the beginning of the period (adjusted for the effect of current period assumption changes), the unwind of discount on additional value representing the shareholders' share of smoothed surplus assets retained within the PAC with-profits fund (as explained in note 1b(v) above), and the expected return on shareholders' assets held in other UK long-term business operations. Surplus assets retained within the PAC with-profits fund are smoothed for this purpose to remove the effects of short-term investment volatility from operating results. In the summary statement of financial position and for total profit reporting, asset values and investment returns are not smoothed. v Pension costs Profit before tax Movements on the shareholders' share of surpluses (to the extent not restricted by IFRIC 14) and deficits of the Group's defined benefit pension schemes adjusted for contributions paid in the period are recorded within the income statement. Consistent with the basis of distribution of bonuses and the treatment of the estate described in note 1b(iv) and (v), the shareholders' share incorporates 10 per cent of the proportion of the financial position attributable to the PAC with-profits fund. The financial position is determined by applying the requirements of IAS 19. Actuarial and other gains and losses For pension schemes in which the IAS 19 position reflects the difference between the assets and liabilities of the scheme, actuarial and other gains and losses comprise: • the difference between actual and expected return on the scheme assets; • experience gains and losses on scheme liabilities; • the impact of altered economic and other assumptions on the discounted value of scheme liabilities; and • for pension schemes where the IAS 19 position reflects a deficit funding obligation, actuarial and other gains and losses includes the movement in estimates of deficit funding requirements. These items are recorded in the income statement but, consistent with the IFRS basis of presentation, are excluded from operating results based on longer-term investment returns. viEffect of changes in economic assumptions Movements in the value of in-force business at the beginning of the period caused by changes in economic assumptions, net of the related change in the time value of cost of option and guarantees, are recorded in non-operating results. viiTaxation The profit for the period for covered business is in most cases calculated initially at the post-tax level. The post-tax profit for covered business is then grossed up for presentation purposes at the rates of tax applicable to the countries and periods concerned. In the UK the rate applied for half year 2011 is 26 per cent (half year 2010: 28 per cent; full year 2010: 27 per cent). For Jackson, the US federal tax rate of 35 per cent is applied to gross up movements on the value of in-force business. The overall tax rate includes the impact of tax effects determined on a local regulatory basis. For Asia, similar principles apply subject to the availability of taxable profits. Tax payments and receipts included in the projected cash flows to determine the value of in force business are calculated using rates that have been substantively enacted by the end of the reporting period. Possible future changes of rate are not anticipated. viiiInter-company arrangements The EEV results for covered business incorporate the effect of the reinsurance arrangement of non-profit immediate pension annuity liabilities of SAIF (which is not covered business) to PRIL. In addition, the analysis of free surplus and value of in-force business takes account of the impact of contingent loan arrangements between Group companies. ixForeign exchange rates Foreign currency results have been translated as discussed in note 1b(viii), for which the principal exchange rates are as follows: Local currency: £ Closing rate at 30 Jun 2011 Average for the 6 months to 30 Jun 2011 Closing rate at 30 Jun 2010 Average for the 6 months to 30 Jun 2010 Closing rate at 31 Dec 2010 Average for 2010 China Hong Kong India Indonesia Korea Malaysia Singapore Taiwan Vietnam US 2Analysis of new business contributionnote iv Period ended 30 Jun 2011 Annual premium and contribution equivalents (APE) Present value of new business premiums (PVNBP) Pre-tax new business contribution New business margin New business premiums note i Single Regular note i note i notes ii, iii (APE) (PVNBP) £m £m £m £m £m % % Asian operations 63 US operations 10 68 UK insurance operations 36 Total 59 Period ended 30 Jun 2010 New business premiums Annual premium and contribution equivalents (APE) Present value of new business premiums (PVNBP) Pre-tax new business contribution New business margin note i Single Regular note i note i notes ii, iii (APE) (PVNBP) £m £m £m £m £m % % Asian operationsnote v 56 US operations 11 64 UK insurance operations 35 Total 54 Year ended 31 Dec 2010 New business premiums Annual premium and contribution equivalents (APE) Present value of new business premiums (PVNBP) Pre-tax new business contribution New business margin note i Single Regular note i note i notes ii, iii (APE) (PVNBP) £m £m £m £m £m % % Asian operationsnotes v and vi 60 US operations 22 65 UK insurance operationsnote vii 45 Total 58 New business margin (APE %) Half year Half year Full year Asian operations:note v China 40 44 47 Hong Kong 72 72 74 India 21 20 20 Indonesia 76 71 75 Korea 41 45 31 Taiwan 26 19 13 Other 73 74 79 Weighted average for all Asian operations 63 56 60 Notes i New business margins are shown on two bases, namely the margins by reference to Annual Premium Equivalents (APE) and the Present Value of New Business Premiums (PVNBP) and are calculated as the ratio of the value of new business profit to APE and PVNBP. APE are calculated as the aggregate of regular new business amounts and one-tenth of single new business amounts. PVNBP are calculated as equalling single premiums plus the present value of expected premiums of new regular premium business, allowing for lapses and other assumptions made in determining the EEV new business contribution. ii In determining the EEV basis value of new business written in the period the policies incept, premiums are included in projected cash flows on the same basis of distinguishing annual and single premium business as set out for statutory basis reporting. iii New business contributions represent profits determined by applying operating assumptions as at the end of the period. In general, the use of point of sale or end of period economic assumptions is not significant in determining the new business contribution for different types of business and across financial reporting periods. However, to obtain proper measurement of the new business contribution for business which is interest rate sensitive, it is appropriate to use assumptions reflecting point of sale market conditions, consistent with how the business was priced. In practice, the only area within the Group where this has a material effect is for UK shareholder-backed annuity business. For other business within the Group end of period economic assumptions are used. iv The amounts shown in the tables are translated at average exchange rates for the period. v The tables for half year and full year 2010 exclude new business sales and contributions for Japanese insurance operations in which the Company ceased selling new business from 15 February 2010. vi The new business contribution in full year 2010 of £902 million for Asian operations includes a benefit of around £5 million arising from the application of the 'active' basis of economic assumption setting rather than the previously applied basis of an assessment of longer-term economic conditions, as described in note 1b. vii The new business margin for UK operations for full year 2010 of 45 per cent reflects the signing of a bulk annuity buy-in insurance agreement with an APE of £88 million. 3Operating profit from business in force Group Summary Period ended 30 Jun 2011 £m Asian operations US operations UK operations note i note ii note iii Total Unwind of discount and other expected returns Effect of change in operating assumptions 14 - Experience variances and other items Total Period ended 30 Jun 2010 £m Asian operations US operations UK operations note i note ii note iii Total Unwind of discount and other expected returns Effect of change in operating assumptions 3 - Experience variances and other items 22 99 Total Year ended 31 Dec 2010 £m Asian operations US operations UK operations note i note ii note iii Total Unwind of discount and other expected returns Effect of change in operating assumptions 3 Experience variances and other items 24 Total Notes Analysis by business unit i Asian operations Half year Half year Full year £m £m £m Unwind of discount and other expected returnsa Effect of change in operating assumptions: Mortality and morbidityb - 89 Expensec - 10 Persistencyd - Other 25 Experience variance and other items: Mortality and morbiditye 26 28 45 Expensef Persistencyg Other h 7 41 Total Asian operationsi Notes a The increase in unwind of discount and other expected returns from £300 million for half year 2010 to £333 million for half year 2011 mainly arises from the growth in the opening value of the in-force book offset by the effect of moving from the "passive" basis to an "active" basis for setting economic assumptions across all of the Asian life operations. b The credit of £89 million in full year 2010 for mortality and morbidity assumption changes mainly arises in Indonesia of £72 million comprising £36 million for relaxation of morbidity assumptions and £36 million to reflect recent experience in relation to protection benefits provided by unit-linked policies. c The charge of £(62) million in full year 2010 for expense assumption changes includes a charge in Korea of £(40) million, to reflect higher policy maintenance costs and a charge of £(16) million in Malaysia relating to altered maintenance expense assumptions. The credit of £10 million in half year 2010 primarily arises in Vietnam of £9 million. d The charge of £(75) million for full year 2010 for the effect of changes in persistency assumptions mainly arises in Indonesia (£(33) million), Malaysia (£(26) million) and India (£(24) million) partly offset by a credit in Hong Kong (£16 million). The charge in Indonesia of £(33) million primarily relates to Shariah and single premium policies for which lower renewal rates have been experienced. The charge in Malaysia of £(26) million reflects altered premium holiday and other lapse assumptions and the charge in India of £(24) million represents changes in the paid-up assumption on linked business. The charge of £(8) million in half year 2010 arises in India for changes in the paid-up assumption on linked business. e The favourable effect of £26 million in half year 2011 (full year 2010: £45 million) for mortality and morbidity experience variances reflects better than expected experience, most significantly in Hong Kong, Singapore and Malaysia. Also included for half year 2011 is a positive mortality and morbidity experience variance in Indonesia reflecting better than expected experience. The favourable effect of £28 million for half year 2010 relating to mortality and morbidity experience variances reflects better than expected experience across the territories. f The negative expense experience variance of £(29) million in half year 2011 (half year 2010: £(31) million; full year 2010: £(39) million) includes a charge of £(15) million (half year 2010: £(12) million; full year 2010: £(18) million) for expense overruns for operations which are at a relatively early stage of development, for which actual expenses are in excess of those factored into the product pricing. Also included is £(5) million arising in Taiwan reflecting over-runs whilst the business rebuilds scale following the sale of the Agency business (half year 2010: £(5)million; full year 2010: £(9)million). Also included for half year 2010 is a charge of £(9) million in Korea which reflects the lower level of sales in the period. g The negative persistency experience variance of £(10) million in half year 2011 mainly arises in Malaysia of £(11) million reflecting higher partial withdrawals on unit-linked business. The negative persistency experience variance of £(48) million in full year 2010 mainly arises in India of £(27) million relating to paid-ups and surrenders on unit-linked business and in Malaysia of £(26) million for partial withdrawals on unit-linked business as customers sought to monetise a proportion of their funds following two years of exceptional returns. The negative persistency experience variance of £(41) million in half year 2010 principally arises in India of £(12) million, primarily relating to paid-ups and surrenders on unit-linked business and in Indonesia with an impact of £(11) million, which in part reflects first year lapse experience. Also included in half year 2010 is a charge of £(8) million in Malaysia, reflecting higher partial withdrawal for unit-linked business as a result of the significant rise in the local equity market and a charge of £(6) million in Korea. h The credit of £41 million in full year 2010 for other experience and other items includes a credit of £24 million arising in Indonesia for the impact of additional riders being added to in-force policies during the year, funded from the policyholder unit linked account balances. i The in-force operating profit for full year 2010 of £549 million reflects the effect of setting economic assumptions on an 'active' basis rather than the previously applied 'passive' basis as described in note 1(b), the impact of which was to lower in-force operating profits in full year 2010 by £58 million, principally for altered unwind of discount. The half year 2010 results are as previously published which were prepared on the passive basis of economic assumption setting. ii US operations Half year Half year Full year £m £m £m Unwind of discount and other expected returnsa Effect of changes in operating assumptions: Mortalityb 10 10 Persistencyc 29 4 4 Variable Annuity (VA) feesd 24 27 27 Othere 14 3 3 Experience variances and other items: Spread experience variancef 81 61 Amortisation of interest-related realised gains and lossesg 43 47 82 Otherh 32 14 85 Total US operations Notes a The increase in unwind of discount and other expected returns from £181 million for half year 2010 to £203 million for half year 2011 mainly arises from the growth in the in-force book between 1 January 2010 and 1 January 2011. b The charge of £(36) million for half year 2011 for updated mortality assumptions primarily arises on variable annuity business to reflect recent experience. The credit of £10 million for half year and full year 2010 represents a credit of £29 million for business other than variable annuity, reflecting recent experience, partially offset by a negative effect on variable annuity business of £(19) million for a change in the modelling of mortality rates. c The credit of £29 million for the effect of changes in persistency assumptions in half year 2011 arises on variable annuity business of a credit of £15 million and £14 million on other business. The credit of £15 million for VA business represents a credit of £32 million to reflect a decrease in lapse rates for selected product and policy duration combinations, partially offset by a charge of £(17) million to increase partial withdrawal rates in line with experience. The credit of £14 million for other business reflects updated persistency assumptions for life and fixed annuity business. d The effect of the change of assumption for VA fees represents the capitalised value of the change in the projected level of policyholder advisory fees, which vary according to the size and mix of VA funds. The credit of £24 million for half year 2011 (half year and full year 2010: £27 million) reflects an increase in the projected level of fees paid by policyholders, according to the current fund size and mix. e The charge of £(38) million for other operating assumption changes in half year and full year 2010 includes the net effect of a number of items including a charge of £(19) million for the altered projection of life reserves run-off. f The spread assumption for Jackson is determined on a longer-term basis, net of provision for defaults. The spread experience variance in half year 2011 of £81 million (half year 2010: £61 million, full year 2010: £158 million) includes the positive effect of the transactions undertaken in 2010 to more closely match the overall asset and liability duration. g The amortisation of interest-related gains and losses reflects the same treatment applied to the supplementary analysis of IFRS profit. When bonds that are neither impaired nor deteriorating are sold and reinvested there will be a consequent change in the investment yield. The realised gain or loss is amortised into the result over the period when the bonds would have otherwise matured to better reflect the long-term returns included in operating profits. h The credit of £32 million in half year 2011 represents a credit of £12 million for favourable persistency experience, mainly arising on annuity business, a credit of £7 million for favourable expense experience and £13 million for other items. The credit of £14 million in half year 2010 for other experience variances and other items primarily relates to favourable expense, mortality and persistency variances. Other experience variances of £85 million for full year 2010 represents positive experience variances for expenses of £32 million, primarily representing favourable experience variance relating to marketing expenses; persistency experience variance of £23 million, mainly arising from favourable experience on annuity and institutional business; positive mortality experience variance of £21 million, primarily relating to life products and £9 million for other items. iii UK insurance operations Half year Half year Full year £m £m £m Unwind of discount and other expected returns Effect of change in UK corporate tax ratea 46 - 41 Effect of changes in operating assumptions: Updated mortality assumptions, net of release of marginsb - - Expensec - - 37 Other itemsd 56 22 Total UK insurance operations Notes a In half year 2011 a change to reduce the UK corporate tax rate to 26 per cent with effect from 1 April 2011 was substantively enacted. This reduction in tax rate supersedes the reduction in corporate tax rate which was enacted in 2010 to reduce the tax rate from 28 per cent to 27 per cent with effect from 1 April 2011. The effect of the change in tax rate of £46 million in half year 2011 represents the pre-tax benefit of the reduction in tax rate from 27 per cent to 26 per cent, arising from the increase in the present value of the post-tax projected cash flows, grossed up for notional tax, attaching to the in-force business. The effect of the change in tax rate of £41 million for full year 2010 represents the pre-tax benefit of the anticipated reduction in the tax rate from 28 per cent to 27 per cent, which was enacted at that date. b In full year 2010 the Continuous Mortality Investigation (CMI) model and Core Projection parameters were reviewed and a custom parameterisation of the CMI model was made where some aspects of the pattern of convergence from current rates of improvements to long-term rates of improvement have been altered. The assumption change shown above for full year 2010 of a charge of £(40) million represents the effect of the implementation of the custom parameterisation on the opening value of in-force business at 1 January 2010, offset by the effects of other mortality assumption changes and the release of margins on the base mortality assumptions. c The credit of £37 million in full year 2010 for changes in operating expense assumptions relates to renewal expense assumptions on shareholder backed annuity business. d Other items of £56 million for half year 2011 includes £28 million for the effects of annuity portfolio rebalancing. The credit of £22 million for half year 2010 mainly relates to changes in the proportion married assumption used within the valuation of immediate annuity business. 4 Costs of terminated AIA transaction in 2010 The following costs were incurred in the first six months of 2010 in relation to the proposed, and subsequently terminated transaction, to purchase AIA Group Limited and related rights issue. Half year and Full year £m AIG termination break fee Underwriting fees 58 Costs associated with foreign exchange hedging Adviser fees and other 66 Total costs before tax Associated tax relief Total costs after tax 5Short-term fluctuations in investment returns Short-term fluctuations in investment returns, net of the related change in the time value of cost of options and guarantees, arise as follows: Half year Half year Full year £m £m £m Insurance operations: Asianote i USnote ii UKnote iii 15 Other operations: Othernote iv 28 12 25 Total Notes i Asian operations For half year 2011 short term fluctuations in investment returns of £(63) million primarily reflect the unrealised losses on bonds and equities in Vietnam of £(27) million, and unfavourable equity performance in India (£(26) million) and Singapore (£(20) million), partially offset by an unrealised gain of £26 million on the Group's 8.66 per cent stake in China Life Insurance Company of Taiwan, which at 30 June 2011 was valued at £122 million. For half year 2010 short term fluctuations in investment returns of £(21) million primarily reflect the deterioration in equity markets, particularly in Hong Kong of £(31) million and Singapore of £(42) million, partly offset by the impact of positive bond returns, mainly arising in Vietnam of £14 million. For full year 2010 short-term fluctuations in investment returns of £287 million primarily reflect the favourable performance in equity markets across the territories, primarily arising in Indonesia (£55 million), Hong Kong (£51 million), Taiwan (£40 million), Malaysia (£37 million) and Singapore (£16 million). Also included for full year 2010 is an unrealised gain of £30 million on the Group's 8.66 per cent stake in China Life Insurance Company of Taiwan, which at 31 December 2010 was valued at £100 million. ii US operations The short term fluctuations in investment returns for US operations comprise the following items: Half year Half year Full year £m £m £m Actual realised losses less default assumption and amortisation of interest-related gains and losses for fixed income securities and related swap transactionsa 7 Investment return related (loss) gain due primarily to changed expectation of profits on in-force variable annuity business in future periods based on current period equity returns, net of related hedging activity for equity, related products b 30 Actual less long-term return on equity based investments and other items 23 5 5 Total Jackson Notes a For half year and full year 2010 the charges relating to fixed income securities of £(175) million and £(351) million respectively primarily represent the excess of credit-related losses in the period on the US statutory basis over the amortisation of interest-related gains and longer-term default assumption included within operating profit, together with the impact of de-risking activities within the portfolio. b This item arises due to the market returns, net of related hedging activity, being higher or lower than the assumed longer-term rate of return. This gives rise to higher or lower than expected period end values of variable annuity assets under management with a resulting effect on the projected value of future account values and hence future profitability from altered fees. The US equity market returns were 5.6 per cent compared to the assumed longer-term rate of 3.3 per cent for the period which was more than offset by the impact of hedging activity. For half year and full year 2010, the US equity market returns were approximately negative 3.3 per cent (full year 2010: positive 14.5 per cent) compared to the assumed longer-term rate of 3.25 per cent (full year 2010: 6.8 per cent), which was more than offset by the impact of hedging activity for both periods. iii UK insurance operations The short-term fluctuations in investment returns for UK insurance operations represents: Half year Half year Full year £m £m £m With-profitsa 9 Shareholder-backed annuityb 5 17 84 Unit-linked and otherc 1 34 15 Notes a For with-profits business the amounts reflect the excess (deficit) of the actual investment return on the investments of the PAC with-profits fund (covering policyholder liabilities and unallocated surplus) against the assumed long-term rate for the period. For half year 2011 the credit of £9 million (half year 2010: a charge of £(76) million; full year 2010: a credit of £218 million) reflects the positive 3.34 per cent actual investment return against the assumed long-term rate for the period of 3.32 per cent (half year 2010: 2.6 per cent against 3.3 per cent; full year 2010: 12.0 per cent against 6.7 per cent). b Short-term fluctuations in investment returns for shareholder-backed annuity business include gains (losses) on surplus assets relative to the expected return due to a fall (rise) in yields, the difference between actual and expected default experience and mismatching profits and losses arising from the impacts of changes in yields on assets and liabilities of differing durations. The short-term fluctuations in investment returns for half year 2011 of a credit of £5 million primarily reflects mismatching profits of £6 million. The short-term fluctuations in investment returns for half year 2010 of a credit of £17 million primarily represent gains arising on surplus assets of £47 million, partially offset by mismatching losses of £(28) million. The short-term fluctuations in investment returns for full year 2010 of a credit of £84 million represent better than expected default experience of £64 million, higher than expected gains arising on surplus assets of £55 million, partially offset by mismatching losses of £(21) million, and other impacts of £(14) million. c The charge of £(19) million for half year 2010 and a credit of £34 million for full year 2010 primarily relates to unit-linked business representing the (decrease) increase in capitalised value of future fees arising from the (negative) positive movements in market values experienced during the relevant reporting periods. iv Other operations Short-term fluctuations in investment returns of other operations arise from: Half year Half year Full year £m £m £m Unrealised value movements on swaps held centrally to manage Group assets and liabilities 20 - Unrealised value movements on Prudential Capital bond portfolio 16 12 48 Unrealised value movements on investments held by Other operations - 2 28 12 25 6Effect of changes in economic assumptions The effects of changes in economic assumptions for in-force business, net of the related change in the time value of cost of options and guarantees, included within the profit before tax (including actual investment returns) arise as follows: Half year Half year Full year £m £m £m Asian operationsnote i US operationsnote ii UK insurance operationsnote iii 18 62 Total Notes i The charge of £(17) million for the effect of changes in economic assumptions for Asian operations in half year 2011 arises from modest changes in economic factors across the territories in the period. The effect of changes in economic assumptions for Asian operations in half year 2010 of a charge of £(56) million and in full year 2010 of a charge of £(71) million primarily represent the effect of de-risking certain asset portfolios in Hong Kong and Singapore totalling £(96) million and £(73) million respectively, together with the effects of routine adjustments for changes in economic factors. Full year 2010 also includes the effect of altering the basis of setting economic assumptions to the 'active' basis as described in note 1(b). ii The effect of changes in economic assumptions, net of the related change in the time value of cost of options and guarantees of a charge of £(13) million, for US operations for half year 2011 reflects the following: Half year Half year Full year £m £m £m Effect of changes in 10-year treasury rates, beta and equity risk premium:note Fixed annuity and other general account business 20 Variable Annuity (VA) business Note For Jackson, the charge for the effect of changes in economic assumptions represents the aggregate of the effects of changes to projected returns and the risk discount rate. The risk discount rate, as discussed in note 1b(iii), represents the aggregate of the risk-free rate and margin for market risk, credit risk and non-diversifiable non-market risk. For fixed annuity and other general account business the effect of changes to the risk-free rate, which is defined as the 10-year treasury rate, is reflected in the risk discount rate. This discount rate is in turn applied to projected cash flows which principally reflect projected spread, which is largely insensitive to changes in the risk-free rate. Secondary effects on the cash flows also result from changes to assumed future yield and resulting policyholder behaviour. For VA business, changes to the risk-free rate are also reflected in determining the risk discount rate. However, the projected cash flows are also reassessed for altered investment returns on the underlying separate account assets from which fees are charged. For half year 2011, the effect of these changes resulted in an overall credit for fixed annuity and other general account business of £20 million (half year 2010: £127 million; full year 2010: £111 million) and a charge of £(33) million (half year 2010: £(141) million; full year 2010: £(112) million) for VA business reflecting the reduction of 0.1 per cent (half year 2010: a reduction of 0.9 per cent; full year 2010: a reduction of 0.6 per cent) in the risk-free rate (as shown in note 16a). iii The effect of changes in economic assumptions, net of the related change in the time value of cost of options and guarantees, of a charge of £(81) million for UK insurance operations for half year 2011 comprises the effect of: Half year 2011 £m Half year 2010 £m Full year 2010 £m Shareholder-backed annuity business With-profits and other business Total Shareholder-backed annuity business With-profits and other business Total Shareholder-backed annuity business With-profits and other business Total note a note b note a note b note a note b Effect of changes in expected long-term rates of return 14 Effect of changes in risk discount rates 55 Other changes - - 25 25 12 6 3 28 18 62 Notes a For shareholder-backed annuity business the overall effect of changes in expected long-term rates of return and risk discount rates for the periods shown above reflect the combined effects of the assumptions shown in note 16a which incorporates default allowance for both best estimate defaults (which are reflected in the long-term rates of return) and allowance for credit risk premium and additional short-term defaults reflected in the risk discount rate. b For with-profits and other business the charge of £(84) million for half year 2011 primarily reflects the impact of decreases in fund earned rates, primarily arising from reductions in the additional returns assumed on corporate bonds as shown in note 16a. 7Shareholders' funds (excluding non-controlling interests) - segmental analysis 30 Jun 30 Jun 31 Dec Note £m £m £m Asian operations Long-term business: Net assets of operations - EEV basis shareholders' fundsnote iii Acquired goodwill Asset management:note i Net assets of operations Acquired goodwill 61 61 61 US operations Jackson - EEV basis shareholders' funds (net of surplus note borrowings of £172 million (half year 2010: £182 million; full year 2010: £172 million) Broker-dealer and asset management operationsnote i Net assets of operations Acquired goodwill 16 16 16 UK operations Insurance operations: Long-term business operations: Smoothed shareholders' funds Actual shareholders' funds less smoothed shareholders' funds 5 59 EEV basis shareholders' funds Othernote i 48 17 33 M&G:note i Net assets of operations Acquired goodwill Other operations Holding company net borrowings at market value 9 Other net assets (liabilities)note i Total Representing: 30 Jun 2011 £m 30 Jun 2010 £m 31 Dec 2010 £m Statutory IFRS basis share- holders' equity Additional retained profit on an EEV basis EEV basis share- holders' equity Statutory IFRS basis share-holders' equity Additional retained profit on an EEV basis EEV basis share- holders' equity Statutory IFRS basis share-holders' equity Additional retained profit on an EEV basis EEV basis share- holders' equity Asian operations US operations UK insurance operations Total long-term business operations Other operationsnote ii Group total Notes i These amounts have been determined on the statutory IFRS basis with the exception of the share of the Prudential Staff Pension Scheme (PSPS) deficit attributable to the PAC with-profits fund, which is included in 'Other operations' net assets (liabilities). The overall pension scheme deficit, net of tax, attributable to shareholders relating to PSPS is determined as shown below: 30 Jun 30 Jun 31 Dec £m £m £m IFRS basis deficit (relating to shareholder-backed operations) Additional EEV deficit (relating to shareholders' 10 per cent share of the IFRS basis deficit attributable to the PAC with-profits fund) EEV basis ii The additional retained profit on an EEV basis for Other operations represents the mark to market value difference on holding company net borrowings of a charge of £(247) million (half year 2010: £(50) million, full year 2010 £(177) million), as shown in note 9, and the effect of accounting for pension costs for the Prudential Staff Pension Scheme. iii The EEV basis shareholders' funds for Asian long-term business of £7,825 million for half year 2011 and £7,445 million for full year 2010 have been determined on an active basis of economic assumption setting. The half year 2010 EEV basis shareholders' funds for Asian long-term business of £6,736 million has been determined on a passive basis of economic assumption setting, as described in note 1b. Full year 2010 includes the £(39) million effect of moving from a passive to an active basis of economic assumption setting. 8Analysis of movement in free surplus Free surplus is the excess of the net worth over the capital required to support the covered business. Where appropriate, adjustments are made to the regulatory basis net worth from the local regulatory basis so as to include backing assets movements at fair value rather than cost so as to comply with the EEV Principles. Prudential has based required capital on its internal targets for economic capital subject to it being at least the local statutory minimum requirements, as described in note 1b(ii). Half year 2011 £m Long-term business Asset management and UK general insurance commission Free surplus of long-term business, asset management and UK general insurance commission Long-term business and asset management operationsnote i note 14 note ii Underlying movement: New business - Business in force: Expected in-force cash flows (including expected return on net assets) Effects of changes in operating assumptions, operating experience variances and other operating items - RPI to CPI inflation measure change on defined benefit pension schemes 20 13 33 Changes in non-operating itemsnote iii 5 Net cash flows (to) from parent companynote iv 30 Exchange movements, timing differences and other itemsnote v 32 Net movement in free surplus 88 Balance at 1 January 2011 Balance at 30 June 2011 Representing: Asian operations US operations UK operations 1 January 2011 Representing: Asian operations US operations UK operations Notes i All figures are shown net of tax. ii For the purposes of this analysis, free surplus for asset management operations and the UK general insurance commission is taken to be IFRS basis shareholders' funds as shown in note 7. iii Changes in non-operating items This represents short-term fluctuations in investment returns, the shareholders' share of actuarial and other gains and losses on defined benefit pension schemes and the effect of changes in economic assumptions for long-term business operations. Short-term fluctuations in investment returns primarily reflect temporary market movements on the portfolio of investments held by the Group's shareholder-backed operations. iv Net cash flows to parent company for long-term business operations reflect the flows as included in the holding company cash flow at transaction rates. v Exchange movements, timing differences and other items represent: Half year 2011 £m Long-term business Asset management and UK general insurance commission Total Exchange movementsnote14 - Mark to market value movements on Jackson assets backing surplus and required capitalnote14 25 - 25 Othernote vi 41 32 viOther primarily relates to timing differences, intra-group loans and other non-cash items. 9 Net core structural borrowings of shareholder-financed operations 30 Jun 2011 £m 30 Jun 2010 £m 31 Dec 2010 £m IFRS basis Mark to market value adjust-ment EEV basis at market value IFRS basis Mark to market value adjust-ment EEV basis at market value IFRS basis Mark to market value adjust-ment EEV basis at market value note ii note ii note ii Holding company* cash and short-term investments - - - Core structural borrowings - central fundsnote i 50 Holding company net borrowings 50 Core structural borrowings - PruCapnote iii - Core structural borrowings - Jackson 17 16 13 Net core structural borrowings of shareholder-financial operations 66 *Including central finance subsidiaries. Notes i EEV basis holding company borrowings comprise: 30 Jun 30 Jun 31 Dec £m £m £m Perpetual subordinated capital securities (Innovative Tier 1) Subordinated debt (Lower Tier 2) Senior debt In January 2011, the Company issued US$550 million perpetual subordinated capital securities. In accordance with the EEV Principles, core borrowings are carried at market value. As the liabilities are generally held to maturity or for the long-term, no deferred tax asset or liability has been established on the market value adjustment above. ii The movement in the mark to market value adjustment represents: 30 Jun 30 Jun 31 Dec Mark to market movement in balance sheet: £m £m £m Beginning of period 30 30 Change: Income statement 74 42 Foreign exchange effects - End of period 66 iii The core structural borrowing by PruCap in half year 2011 and full year 2010 of £250 million represents a bank loan taken out in full year 2010 which was made in two tranches: £135 million maturing in June 2014 and £115 million maturing in August 2012. 10Reconciliation of movement in shareholders' funds (excluding non-controlling interests) Half year 2011£m Long-term business operations Asian operations US operations UK insurance operations Total long-term business Other operations Group total Operating profit (based on longer-term investment returns) Long-term business: New businessnote 2 - Business in forcenote 3 - - Asia development expenses - - - UK general insurance commission - 21 21 M&G - Asian asset management operations - 43 43 US broker-dealer and asset management - 17 17 Other income and expenditure - RPI to CPI inflation measure change on defined benefit pension schemes - - 27 27 18 45 Solvency II implementation costs - Restructuring costs - - - Operating profit based on longer-term investment returns Short-term fluctuations in investment returnsnote 5 15 28 Mark to market value movements on core borrowingsnote 9 - - Shareholders' share of actuarial and other gains and losses on defined benefit pension schemes - - Effect of changes in economic assumptionsnote 6 - Profit (loss) before tax (including actual investment returns) Tax (charge) credit attributable to shareholders' profit (loss):note 11 Tax on operating profit 2 Tax on short-term fluctuations in investment returns Tax on shareholders' share of actuarial and other gains and losses on defined pension schemes - 1 1 Tax on effect of changes in economic assumptions 9 5 21 35 - 35 Total tax charge Non-controlling interests - Profit (loss) for the period Other movements Exchange movements on foreign operations and net investment hedgesnote i - 23 Related tax - Intra-group dividends (including statutory transfers)note iii - External dividends - Reserve movements in respect of share-based payments - 25 25 Investment in operationsnote iii 12 - 2 14 - Other transfersnote iv 3 15 - Movement in own shares in respect of share- based payment plans - Movement in Prudential plc shares purchased by unit trusts consolidated under IFRS - 2 2 New share capital subscribed - 15 15 Mark to market value movements on Jackson assets backing surplus and required capital (net of related tax of £14 million)note 14 - 25 - 25 - 25 Net increase in shareholders' equity 22 Shareholders' equity at 1 January 2011notes ii and 7 Shareholders' equity at 30 June 2011notes ii and 7 Notes i Profits are translated at average exchange rates, consistent with the method applied for statutory IFRS basis results. The amounts recorded above for exchange rate movements reflect the difference between 30 June 2011 and 31 December 2010 exchange rates as applied to shareholders' funds at 1 January 2011 and the difference between 30 June 2011 and average rates for the six months ended 30 June 2011. ii For the purposes of the table above, goodwill related to Asia long-term operations (as shown in note 7) is included in Other operations. iii Total intra-group dividends and investment in operations represent: Total long-term business operations UK insurance operations Asian operations US operations Other operations Total £m £m £m £m £m £m Intra-group dividends (including statutory transfers)a - Investment in operationsb 12 - 2 14 - Totalc - a Intra-group dividends (including statutory transfers) represent dividends that have been declared in the period and amounts accrued in respect of statutory transfers. b Investment in operations reflects increases in share capital. c For long-term business operations, the difference between the total above of £(585) million for intra-group dividends (including statutory transfers) and investment in operations and the net cash flows to parent company of £(720) million (as shown in note 8) primarily relates to timing differences arising on statutory transfers, intra-group loans and other non-cash items. iv Other transfers from long-term business operations to Other operations in half year 2011 represent: Total long-term business operations UK insurance operations Asian operations US operations £m £m £m £m Adjustment for net of tax asset management projected profits of covered business Other adjustments 2 4 - 6 3 11 Tax attributable to shareholders' profit The tax charge comprises: Half year Half year Full year £m £m £m Tax charge on operating profit based on longer-term investment returns: Long-term business: Asian operationsnote i US operations UK insurance operationsnote i Other operations Total tax charge on operating profit based on longer-term investment returns, excluding exceptional tax credit Exceptional tax creditnote ii - - Total tax charge on operating profit based on longer-term investment returns, including exceptional tax credit Tax credit on items not included in operating profit: Tax charge (credit) on short-term fluctuations in investment returnsnote iii 22 Tax credit on shareholders' share of actuarial and other gains and losses on defined benefit pension schemes Tax (credit) charge on effect of changes in economic assumptions 13 Tax credit on costs of terminated AIA transaction - Total tax credit on items not included in operating profit Tax charge on profit on ordinary activities (including tax on actual investment returns) Notes i Including tax relief on Asia development expenses and restructuring costs borne by UK insurance operations. ii The tax charge on operating profit based on longer-term investment returns in full year 2010 of £834 million included an exceptional tax credit of £158 million which primarily related to the impact of the settlement agreed with the UK tax authorities. iii The tax charge on short-term fluctuations in investment returns for half year 2010 of £(219) million and in full year 2010 of £(222) million includes a credit of £62 million and £52 million respectively for a net present value reduction in US deferred tax liabilities following changes to variable annuity reserving in accordance with revised statutory guidance. 12Earnings per share (EPS) Half year Half year Full year £m £m £m Operating EPS: Operating profit before tax Tax excluding exceptional tax credit Non-controlling interests Operating profit after tax and non-controlling interests excluding exceptional tax credit Exceptional tax credit* - - Operating profit after tax and non-controlling interests including exceptional tax credit Operating EPS (pence) excluding exceptional tax credit 61.5p 48.0p 106.9p Operating EPS (pence) including exceptional tax credit 61.5p 48.0p 113.2p Total EPS: Profit before tax Tax Non-controlling interests Total profit after tax and non-controlling interests Total EPS (pence) including exceptional tax credit 50.1p 32.2p 101.9p Average number of shares (millions) * The full year 2010 tax charge attributable to shareholders' return includes an exceptional tax credit of £158 million which primarily relatesto the impact of the settlement agreed with the UK tax authorities. The average number of shares reflects the average number in issue adjusted for shares held by employee trusts and consolidated unit trusts and OEICs which are treated as cancelled. 13Change to the Group'sholding in PruHealth in 2010 On 1 August 2010, Discovery Holdings of South Africa, the Group's joint venture partner in its investment in PruHealth completed the acquisition of the entire share capital of Standard Life Healthcare, a wholly-owned subsidiary of the Standard Life Group, for £138 million. Discovery funded the purchase of the Standard Life Healthcare transaction, and contributed Standard Life Healthcare to PruHealth as a capital investment on completion. As a result of the transaction, Discovery increased their shareholding in PruHealth from the previous level of 50 per cent to 75 per cent, and Prudential's shareholding was reduced from 50 per cent of the previous joint venture structure to 25 per cent of the new structure with the much enlarged business. A gain of £3 million arises upon the dilution, representing the difference between the fair value of the enlarged 25 per cent investment still held and the book value of the original 50 per cent investment holding. 14Reconciliation of net worth and value of in-force businessnote i Half year 2011£m Value of in-force business Free Surplus Total long-term business Required capital Total net worth note 8 note vii Group Shareholders' equity at 1 January 2011 New business contributionnotes iv, v, vi Existing business - transfer to net worth - Expected return on existing business 75 43 Changes in operating assumptions and experience variances 19 RPI to CPI inflation measure change on defined benefit pension schemes 20 - 20 - 20 Changes in non-operating assumptions and experience variances Profit after tax from long-term business Exchange movements on foreign operations and net investment hedges Intra-group dividends (including statutory transfers) and investment in operationsnote ii - 79 Mark to market value movements on Jackson assets backing surplus and required capital 25 - 25 - 25 Other transfers from net worth - - Shareholders' equity at 30 June 2011 Representing: Asian operations Shareholders' equity at 1 January 2011 New business contributionnotes v, vi 49 Existing business - transfer to net worth 11 - Expected return on existing business 58 57 Changes in operating assumptions and experience variances 22 Changes in non-operating assumptions and experience variances Profit after tax from long-term business 67 Exchange movements on foreign operations and net investment hedges 4 Intra-group dividends (including statutory transfers) and investment in operationsnote ii - 34 Other transfers from net worth - - Shareholders' equity at 30 June 2011 US operations Shareholders' equity at 1 January 2011 New business contributionnote v Existing business - transfer to net worth - Expected return on existing business 21 22 43 89 Changes in operating assumptions and experience variances - 7 Changes in non-operating assumptions and experience variancesnote iii 96 Profit after tax from long-term business Exchange movements on foreign operations and net investment hedges Intra-group dividends (including statutory transfers) and investment in operations - - Mark to market value movements on Jackson assets backing surplus and required capital 25 - 25 - 25 Other transfers to net worth 3 - 3 - 3 Shareholders' equity at 30 June 2011 Half year 2011£m Value of in-force business Total long-term business Free Surplus Required capital Total net worth note 8 note vii UK insurance operations Shareholders' equity at 1 January 2011 New business contributionnote v 40 7 Existing business - transfer to net worth - Expected return on existing business 22 18 Changes in operating assumptions and experience variances 60 57 8 65 RPI to CPI inflation measure change on defined benefit pension schemes 20 - 20 - 20 Changes in non-operating assumptions and experience variances 27 17 Profit after tax from long-term business 12 10 Intra-group dividends (including statutory transfers) and investment in operationsnote ii - 45 Other transfers from net worth - - Shareholders' equity at 30 June 2011 Notes i All figures are shown net of tax. ii The amounts shown in respect of free surplus and the value of in-force business for Asian and UK operations for intra-group dividends and investment in operations include the repayment of contingent loan funding. Contingent loan funding represents amounts whose repayment to the lender is contingent upon future surpluses emerging from certain contracts specified under the arrangement. If insufficient surplus emerges on those contracts, there is no recourse to other assets of the Group and the liability is not payable to the degree of shortfall. iii Changes in non-operating assumptions and experience variances for US operations includes a release of required capital to free surplus after a reduction in the required asset risk charges arising from improvements to quality of the investment portfolio. iv The movements arising from new business contribution are as follows: Half year Half year Full year £m £m £m Free surplus invested in new business: Excluding Japan Japan - Total Required capital Total net worth Value of in-force business Total post-tax new business contribution v Free surplus invested in new business is as follows: Half year 2011 £m Asian operations (excluding Japan) Total long-term business operations (excluding Japan) Total long-term business operations UK insurance operations US operations Japan note vi note vi note vi Pre-tax new business contributionnote 2 - Tax - Post-tax new business contribution - Free surplus invested in new business - Post-tax new business contribution per £1 million free surplus invested - Half year 2010 £m Asian operations (excluding Japan) Total long-term business operations (excluding Japan) Total long-term business operations UK insurance operations US operations Japan note vi note vi note vi note vi Pre-tax new business contributionnote 2 Tax - Post-tax new business contribution 97 Free surplus invested in new business Post-tax new business contribution per £1 million free surplus invested 2.4 1.3 2.8 1.9 1.9 Full year 2010 £m Asian operations (excluding Japan) Total long-term business operations (excluding Japan) Total long-term business operations UK insurance operations US operations Japan note vi note vi note vi note vi Pre-tax new business contributionnote 2 Tax - Post-tax new business contribution Free surplus invested in new business Post-tax new business contribution per £1 million free surplus invested viNew business contribution and free surplus invested in new business for the Group's Japanese insurance subsidiary, which ceased selling new business with effect from 15 February 2010, have been presented separately from those of the remainder of the Group. viiThe value of in-force business includes the value of future margins from current in-force business less the cost of holding required capital and represents: Half year 2011 £m Asian operations US operations UK insurance operations Group Value of in-force business before deduction of cost of capital and of guarantees Cost of capital Cost of time value of guarantees Net value of in-force business Half year 2010 £m UK insurance operations Asian operations US operations Group Value of in-force business before deduction of cost of capital and of guarantees Cost of capital Cost of time value of guarantees Net value of in-force business Full year 2010 £m UK insurance operations Asian operations US operations Group Value of in-force business before deduction of cost of capital and of guarantees Cost of capital Cost of time value of guarantees Net value of in-force business 15 Sensitivity of results to alternative assumptions aSensitivity analysis - economic assumptions The tables below show the sensitivity of the embedded value as at 30 June 2011 (31 December 2010) and the new business contribution after the effect of required capital for half year 2011 and full year 2010 to: • one per cent increase in the discount rates; • one per cent increase and decrease in interest rates, including all consequential changes (assumed investment returns for all asset classes, market values of fixed interest assets, risk discount rates); • one per cent rise in equity and property yields; • 10 per cent fall in market value of equity and property assets (embedded value only); • holding company statutory minimum capital (by contrast to required capital), (embedded value only); • five basis point increase in long-term expected defaults; and • 10 basis point increase in the liquidity premium for UK shareholder-backed annuities. In each sensitivity calculation, all other assumptions remain unchanged except where they are directly affected by the revised economic conditions. New business profit per operating profit summary 2011 Half year £m Total UK long-term Asian US insurance business operations operations operations operations Half year 2011 Discount rates - 1% increase Interest rates - 1% increase 30 21 Interest rates - 1% decrease 2 Equity/property yields - 1% rise 19 44 5 68 Long-term expected defaults - 5 bps increase - - Liquidity premium - 10 bps increase - - 10 10 2010 Full year £m Total UK long-term Asian US insurance business operations operations operations operations Full year 2010 Discount rates - 1% increase Interest rates - 1% increase 34 19 Interest rates - 1% decrease 8 Equity/property yields - 1% rise 41 63 12 Long-term expected defaults - 5 bps increase - - Liquidity premium - 10 bps increase - - 26 26 Embedded value of long-term operations 2011 Half Year £m UK Total Asian US insurance long-term operations operations operations operations 30 June 2011note 10 Discount rates - 1% increase Interest rates - 1% increase Interest rates - 1% decrease 251 66 381 698 Equity/property yields - 1% rise 298 144 229 671 Equity/property market values - 10% fall Statutory minimum capital 110 124 4 238 Long-term expected defaults - 5 bps increase - - Liquidity premium - 10 bps increase - - 180 180 2010 Full Year £m UK Total Asian US insurance long-term operations operations operations operations 31 December 2010note 10 Discount rates - 1% increase Interest rates - 1% increase Interest rates - 1% decrease 176 103 336 615 Equity/property yields - 1% rise 308 120 227 655 Equity/property market values - 10% fall Statutory minimum capital 104 127 5 236 Long-term expected defaults - 5 bps increase - - Liquidity premium - 10 bps increase - - 174 174 Effect of proposed changes in UK corporation tax rate The half year 2011 results include the effect of the change in the UK corporate tax rate that has been substantively enacted to revise the rate to 26 per cent from 1 April 2011. The effect of the subsequent reduction in the UK corporate tax rate to reduce the rate to 25 per cent effective from 1 April 2012, which was substantively enacted on 5 July 2011, would be to increase the net of tax value of the in-force business of UK insurance operations at 30 June 2011 by around £31 million. The impact of further reductions in the UK corporate tax rate of one per cent per annum to 23 per cent in 2014 would be an increase in the net of tax value of in-force business of UK insurance operations of around £56 million. 16Assumptions (a) Principal economic assumptions Deterministic assumptions The tables below summarise the principal financial assumptions: Assumed investment returns reflect the expected future returns on the assets held and allocated to the covered business at the valuation date. Equity risk premiums in Asia range from 3.25 per cent to 8.7 per cent (half year 2010: 3.25 per cent to 8.6 per cent; full year 2010: 3.25 per cent to 8.7 per cent). In the US and the UK, the equity risk premium is 4.0 per cent for all periods throughout these results. 30 Jun 2011 % China Hong Kong India Indonesia Japan Korea Malaysia Philippines Singapore Taiwan Thailand Vietnam Asian operationsnotes i, iii notes iii,v notes iv, v note v Risk discount rate: New business - In force Expected long-term rate of inflation - Government bond yield 30 Jun 2010 % China Hong Kong India Indonesia Japan Korea Malaysia Philippines Singapore Taiwan Thailand Vietnam Asian operationsnotes i, iii notes iii,v notes iv, v note v Risk discount rate: New business - In force Expected long-term rate of inflation - Government bond yield 31 Dec 2010 % China Hong Kong India Indonesia Japan Korea Malaysia Philippines Singapore Taiwan Thailand Vietnam Asian operationsnotes i, iii notes iii,v notes iv, v note v Risk discount rate: New business In force Expected long-term rate of inflation - Government bond yield Asia total % 30 Jun 2011 30 Jun 2010 31 Dec 2010 Weighted risk discount rate:note ii New business (excluding Japan) In force Notes i In preparing the EEV basis results for half year 2011 and full year 2010 the 'active' basis of economic assumption setting has been applied for all Asian operations. For half year 2010 the 'active' basis was applied in preparing the EEV results for Japan, Korea and US dollar denominated business written in Hong Kong. ii The weighted risk discount rates for Asian operations shown above have been determined by weighting each country's risk discount rates by reference to the EEV basis new business result and the closing value of in-force business. iii For Hong Kong the assumptions shown are for US dollar denominated business which comprises the largest proportion of the in-force business. For other territories, the assumptions are for local currency denominated business which reflects the largest proportion of the in-force business. iv The risk discount rate for Malaysia reflects both the Malaysia life and Takaful operations. v The mean equity return assumptions for the most significant equity holdings in the Asian operations were: 30 Jun 30 Jun 31 Dec % % % Hong Kong Malaysia Singapore To obtain the mean, an average over all simulations of the accumulated return at the end of the projection period is calculated. The annual average return is then calculated by taking the root of the average accumulated return minus 1. US operations 30 Jun 30 Jun 31 Dec % % % Assumed new business spread margins:note iii Fixed Annuity business*note i Fixed Index Annuity business Risk discount rate: Variable annuity Non-variable annuity Weighted average total:note ii New business In force US 10-year treasury bond rate at end of period Pre-tax expected long-term nominal rate of return for US equities Expected long-term rate of inflation * including the proportion of variable annuity business invested in the general account Notes i For new business issuances in half year 2011, the assumed spread margin for fixed annuities and for the proportion of variable annuity business invested in the general account of 1.9 per cent (half year 2010 and full year 2010: 2.0 per cent) applies from inception for all durations. For half year 2011 the assumed spread reflects the combined effects of net annualised yields on new assets of 4.55 per cent and crediting rates. ii The weighted average risk discount rates reflect the mix of business between variable annuity and non-variable annuity business. The increase in the weighted average risk discount rates from full year 2010 to half year 2011 primarily reflects a change in the product mix with the half year 2011 results seeing an increase in the proportion of new and in-force business arising from Variable Annuity business. In the event that US 10-year treasury rates increase, the altered embedded value results would reflect a lower contribution from fixed annuity business and a partially offsetting increase for variable annuity business as the projected earned rate, as well as the discount rate, would increase for this type of business. iii Credit risk treatment The projected cash flows incorporate the expected long-term spread between the earned rate and the rate credited to policyholders. The projected earned rates reflect book value yields which are adjusted over time to reflect projected reinvestment rates. Positive net cash flows are assumed to be reinvested in a mix of corporate bonds, commercial mortgages and limited partnerships. The yield on those assets is assumed to grade from the current level to a yield that allows for a long-term assumed credit spread on the reinvested assets of 1.25 per cent over 10 years. The expected new business spread margins are determined after allowing for a Risk Margin Reserve (RMR) allowance for half year 2011 of 25 bps (half year 2010: 25 bps, full year 2010: 26 bps) for longer-term defaults as described in note 1b(iii). The RMR of 25 bps represents the allowance, as at the valuation applied in the cash flow projections of the value of the in-force business. In the event that longer-term default levels are higher, then unlike for UK annuity business where policyholder benefits are not changeable, Jackson has some discretion to adjust crediting rates, subject to contract guarantee levels and general market competition considerations. For US operations , the risk discount rates shown above include an additional allowance for a combination of credit risk premium and short-term downgrade and default allowance for general account business of 150 basis points and for variable annuity business of 30 basis points to reflect the fact that a proportion of the variable annuity business is allocated to the general account (as described in note 1b(iii)). 30 Jun 30 Jun 31 Dec UK insurance operationsnote iv % % % Shareholder-backed annuity business: Risk discount rate:notes i,iv New business In force Pre-tax expected long-term nominal rate of return for shareholder-backed annuity business: note iii Fixed annuities: New business In-force Inflation-linked annuities: New business In-force Other business: Risk discount rate:notes ii,iv New business In force Pre-tax expected long-term nominal rates of investment return: UK equities Overseas equities 7.2 to 10.1 7.0 to 10.1 7.3 to 10.2 Property Gilts Corporate bondsnote iv Expected long-term rate of inflation Post-tax expected long-term nominal rate of return for the PAC with-profits fund: Pension business (where no tax applies) Life business Notes i The risk discount rate applied to shareholder-backed annuity business has been determined after allowing for credit risk as detailed in note iv below. ii The risk discount rates for new business and business in force for UK insurance operations other than shareholder-backed annuities reflect weighted rates based on the type of business. iii The pre-tax rates of return for shareholder-backed annuity business are based on the gross redemption yield on the backing assets net of a best estimate allowance for future defaults. iv Credit spread treatment For with-profits business, the embedded value reflects the discounted value of future shareholder transfers. These transfers are directly affected by the level of projected rates of return on investments, including debt securities. The assumed earned rate for with-profit holdings of corporate bonds is defined as the risk-free rate plus an assessment of the long-term spread over gilts, net of expected long-term defaults. This approach is similar to that applied for equities and properties for which the projected earned rate is defined as the risk-free rate plus a long-term risk premium. For UK shareholder-backed annuity business, different dynamics apply both in terms of the nature of the business and the EEV methodology applied. For this type of business the assets are generally held to maturity to match long duration liabilities. It is therefore appropriate under EEV methodology to include a liquidity premium in the economic basis used. The appropriate EEV risk discount rate is set in order to equate the EEV with a 'market consistent embedded value' including liquidity premium. The liquidity premium in the 'market consistent embedded value' is derived from the yield on the assets held after deducting an appropriate allowance for credit risk. The risk discount rate in EEV reflects the excess of the total allowance for credit risk over the best estimate default assumptions. For Prudential Retirement Income Limited (PRIL), which has approximately 90 per cent of UK shareholder-backed annuity business, the allowance for credit risk for the in-force business at 30 June 2011 is made up of: a 16 basis points for fixed annuities and 15 basis points for inflation-linked annuities in respect of long-term expected defaults. This is derived by applying Moody's data from 1970 to 2009 uplifted by between 100 per cent (B) and 200 per cent (AAA) according to credit rating, to the asset portfolios. b 11 basis points for fixed annuities and 10 basis points for inflation-linked annuities in respect of long-term credit risk premium for the potential volatility in default levels. This is derived by applying the 95th worst percentile from Moody's data from 1970 to 2009, to the asset portfolios. c 42 basis points for fixed annuities and 39 basis points for inflation-linked annuities in respect of additional short-term credit risk, reflecting short-term credit rating downgrades and defaults in excess of the long-term assumptions. This element of the overall credit assumption has not been derived by reference to credit spreads: rather it reflects events in the period, namely the impact of credit migration, the decision not to release favourable default experience, asset trading and the addition of higher credit quality new business assets (compared to the in-force portfolio). The credit assumptions used and the residual liquidity premium element of the bond spread over swap rates is as follows: Half year Half year Full year New businessnote 1 bps bps bps Bond spread over swap rates Total credit risk allowancenote 2 36 37 38 Liquidity premium 94 73 79 Half year Half year Full year In-force business bps bps bps Bond spread over swap rates Credit risk allowance Long-term expected defaults 16 17 16 Long-term credit risk premium 10 11 10 Short-term allowance for credit risk 41 39 42 Total credit risk allowancenote 2 67 67 68 Liquidity premium 84 92 Notes 1 The new business liquidity premium is based on the weighted average of the point of sale liquidity premium. 2 Specific assets are allocated to the new business for the period with the appropriate allowance for credit risk which was 36 basis points (half year 2010: 37 bps; full year 2010: 38 bps). The reduced allowance for new business in comparison to that for the in-force book reflects the assets held and other factors that influence the necessary level of provision. The overall allowance for credit risk is prudent by comparison with historic rates of default and would be sufficient to withstand a wide range of extreme credit events over the expected lifetime of the annuity business. Stochastic assumptions The economic assumptions used for the stochastic calculations are consistent with those used for the deterministic calculations described above. Assumptions specific to the stochastic calculations, such as the volatilities of asset returns, reflect local market conditions and are based on a combination of actual market data, historic market data and an assessment of longer-term economic conditions. Common principles have been adopted across the Group for the stochastic asset models, for example, separate modelling of individual asset classes but with allowance for correlation between the various asset classes. Details are given below of the key characteristics and calibrations of each model. Asian operations • The same asset return models as used in the UK, appropriately calibrated, have been used for the Asian operations as described for UK insurance operations below. The principal asset classes are government and corporate bonds. Equity holdings are much lower than in the UK whilst property holdings do not represent a significant investment asset. • The stochastic cost of guarantees is primarily only of significance for the Hong Kong, Korea, Malaysia and Singapore operations. • The mean stochastic returns are consistent with the mean deterministic returns for each country. The expected volatility of equity returns for all periods ranges from 18 per cent to 35 per cent, and the volatility of government bond yields ranges for half year 2011 from 0.9 per cent to 2.4 per cent (half year 2010: 1.3 per cent to 2.4 per cent, full year 2010: 0.9 per cent to 2.4 per cent). US operations (Jackson) • Interest rates are projected using a log-normal generator calibrated to the market yield curve at the valuation date; • Corporate bond returns are based on Treasury securities plus a spread that has been calibrated to current market conditions and varies by credit quality; and • Variable annuity equity returns and bond interest rates have been stochastically generated using a log-normal model with parameters determined by reference to historical data. The volatility of equity fund returns for half year 2011 ranges from 19.0 per cent to 32.3 per cent, (half year 2010: 18.6 per cent to 28.1 per cent, full year 2010:19.0 per cent to 32.1 per cent) depending on the risk class and the class of equity, and the standard deviation of interest rates ranges from 2.0 per cent to 2.4 per cent (half year 2010: 1.4 per cent to 1.6 per cent, full year 2010: 2.0 per cent to 2.4 per cent). UK insurance operations • Interest rates are projected using a two-factor model calibrated to the initial market yield curve; • The risk premium on equity assets is assumed to follow a log-normal distribution; • The corporate bond return is calculated as the return on a zero-coupon bond plus a spread. The spread process is a mean reverting stochastic process; and • Property returns are modelled in a similar fashion to corporate bonds, namely as the return on a riskless bond, plus a risk premium, plus a process representative of the change in residual values and the change in value of the call option on rents. Mean returns have been derived as the annualised arithmetic average return across all simulations and durations. For each projection year, standard deviations have been calculated by taking the square root of the annualised variance of the returns over all the simulations. These have been averaged over all durations in the projection. For equity and property, the standard deviations relate to the total return on these assets. The standard deviations applied for all periods are as follows: % Equities: UK Overseas Property b Demographic assumptions Persistency, mortality and morbidity assumptions are based on an analysis of recent experience but also reflect expected future experience. Where relevant, when calculating the time value of financial options and guarantees, policyholder withdrawal rates vary in line with the emerging investment conditions according to management's expectations. c Expense assumptions Expense levels, including those of service companies that support the Group's long-term business operations, are based on internal expense analysis investigations and are appropriately allocated to acquisition of new business and renewal of in-force business. Exceptional expenses are identified and reported separately. It is Prudential's policy not to take credit for future cost reduction programmes until the savings have been delivered. For Asian life operations, the expenses comprise costs borne directly and recharged costs from the Asia Regional Head Office, that are attributable to covered business. The assumed future expenses for these operations also include projections of these future recharges. Expenditure of the Regional Head Office that is not allocated to the covered business or asset management operations is charged as incurred. These costs are primarily for corporate related activities. Development expenses are also charged as incurred. Corporate expenditure for Group Head Office, to the extent not allocated to the PAC with-profits funds, together with Solvency II implementation and restructuring costs, are charged to EEV basis results as incurred. d Taxation and other legislation Current taxation and other legislation have been assumed to continue unaltered except where changes have been announced and substantively enacted in the period. Total insurance and investment products new businessnotes i, iv Single Regular Annual premium and contribution equivalents (APE) Present value of new business premiums (PVNBP) Half year Half year Full year Half year Half year Full year Half year Half year Full year Half year Half year Full year £m £m £m £m £m £m £m £m £m £m £m £m Group insurance operations Asia- ex Indianote iii India 32 85 36 47 Asia US 10 11 22 UK Group total Group total - ex Indianote iii Asian insurance operations Hong Kong 76 31 Indonesia 85 39 Malaysia 42 20 58 87 75 91 77 Philippines 49 23 64 9 8 17 14 10 23 73 42 Singapore 86 60 75 Thailand 5 8 15 10 12 25 11 13 26 42 45 Vietnam - - 1 19 18 41 19 18 41 65 65 SE Asian operations inc. Hong Kong China (Group's 50% interest) 35 60 31 21 48 35 27 58 Korea 44 24 66 51 43 89 55 45 96 Taiwan 46 46 65 59 70 Total Asian operations - ex India India 32 85 36 47 Total Asian operations US insurance operations Fixed annuities - - - 23 42 84 Fixed index annuities - - - 42 60 Life 6 5 11 10 11 22 11 11 23 80 81 Variable annuities - - - Wholesale 73 - 7 - - 73 - - Total US insurance operations 10 11 22 UK and Europe insurance operations Direct and partnership annuities - - - 18 36 59 Intermediated annuities - - - 12 12 22 Internal vesting annuities - - - 56 64 Total individual annuities - - - 86 Corporate pensions Onshore bonds - - - 84 69 Other products 22 32 56 64 78 Wholesalenote v 11 - - - 28 1 95 11 Total UK and Europe insurance operations Group Totalnote iii Group total - ex Indianote iii Investment products - funds under management notes ii, iv 2011 half year £m 1 Jan 2011 Market gross inflows Redemptions Market exchange translation and other movements 30 Jun 2011 Asian operations US operations - UK operations Group total 2010 half year £m 1 Jan 2010 Market gross inflows Redemptions Market exchange translation and other movements 30 Jun 2010 Asian operations US operations - UK operations Group total Notes i The tables shown above are provided as an indicative volume measure of transactions undertaken in the reporting period that have the potential to generate profits for shareholders. The amounts shown are not, and not intended to be, reflective of premium income recorded in the IFRS income statement. Annual Premiums Equivalents (APE) are calculated as the aggregate of regular new business amounts and one-tenth of single new business amounts and are subject to roundings. The Present Value of New Business Premiums (PVNBP) are calculated as equalling single premiums plus the present value of expected premiums of new regular premium business, allowing for lapses and other assumptions made in determining the EEV new business contribution. New business premiums for regular premium products are shown on an annualised basis. Department of Work and Pensions (DWP) rebate business is classified as single recurrent business. Internal vesting business is classified as new business where the contracts include an open market option. New business premiums reflect those premiums attaching to covered business, including premiums for contracts classified as investment products for IFRS basis reporting. The format of the tables shown above is consistent with the distinction between insurance and investment products as applied for previous financial reporting periods. With the exception of some US institutional business, products categorised as 'insurance' refer to those classified as contracts of long-term insurance business for regulatory reporting purposes, i.e. falling within one of the classes of insurance specified in Part II of Schedule 1 to the Regulated Activities Order under FSA regulations. The details shown above for insurance products include contributions for contracts that are classified under IFRS 4 'Insurance Contracts' as not containing significant insurance risk. These products are described as investment contracts or other financial instruments under IFRS. Contracts included in this category are primarily certain unit-linked and similar contracts written in UK insurance operations and Guaranteed Investment Contracts and similar funding agreements written in US Operations. ii Investment products referred to in the tables for funds under management above are unit trust, mutual funds and similar types of retail fund management arrangements. These are unrelated to insurance products that are classified as 'investment contracts' under IFRS 4, as described in the preceding paragraph, although similar IFRS recognition and measurement principles apply to the acquisition costs and fees attaching to this type of business. iii The tables above exclude new business sales for the Group's Japanese insurance subsidiary, which ceased selling new business with effect from 15 February 2010. iv New business and market gross inflows and redemptions have been translated at an average exchange rate for the period applicable. Funds under management at points in time are translated at the exchange rate applicable at those dates. v UK wholesale sales for full year 2010 include amounts for a bulk annuity buy-in insurance agreement with an APE of £88 million. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date05 August 2011 PRUDENTIAL PUBLIC LIMITED COMPANY By: /s/ Clive Burns Clive Burns Head of Group Secretariat
